DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 11 are objected to because of the following informalities:  
Claim 6 recites the limitation “the source/drain epitaxial layer” in line 3, which lacks proper antecedent basis.  Similarly, claim 11 recites the limitations “the first source/drain epitaxial layer” in line 1 and “the second source/drain epitaxial layer” in line 2.  The source/drain epitaxial layer of claim 6 appears to be referring to the source epitaxial layer and the drain epitaxial layer recited in claim 1, the first source/drain epitaxial layer recited in claim 11 appears to be referring to the first source epitaxial layer and the first drain epitaxial layer recited in claim 9, and the second source/drain epitaxial layer recited in claim 11 appears to be referring to the second source epitaxial layer and the second drain epitaxial layer recited in claim 9.
The Examiner suggests the following amendments:

6. The semiconductor device of claim 1, further comprising: 
an isolation insulating layer in which the bottom fin structure is embedded; and 
an interlayer dielectric (ILD) layer covering the source epitaxial layer and the drain epitaxial layer, 
wherein the first and second dielectric layers are made of a different material than the isolation insulating layer and the ILD layer.

11. The semiconductor device of claim 9, wherein the first source epitaxial layer is separated from the second source epitaxial layer, and the first drain epitaxial layer is separated from the second drain epitaxial layer.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frougier et al. (Patent No. US 9,947,804 B1).
Regarding claim 1, Frougier teaches a semiconductor device (fig. 15 & col. 12 line 62: IC structure 160), comprising: 
a bottom fin structure (fig. 3: fin-shaped transistor site 128) protruding from a substrate (col. 7 lines 52-54: 128 protrudes from substrate 102); 
semiconductor channel structures (col. 6 line 30: semiconductor nanosheets 116 of nanosheet stack 114) vertically arranged directly above the bottom fin structure (fig. 15: 116 stacked vertically above 128), each of which has a channel region (implicit: semiconductor nanosheets 116 of nanosheet stack 114 form channels of IC structure 160); 
a gate structure (col. 14 line 48: gate structure 120, including work function metal 166) disposed around the channel region and disposed directly above the bottom fin structure (fig. 15: portions of 166 disposed around 116 and disposed directly above 128);
a source epitaxial layer and a drain epitaxial layer (col. 12 line 43: source/drain epitaxial regions 150), connected to ends of the semiconductor channel structures, respectively (fig. 15: 150 connected to each end of semiconductor nanosheets 116); and 
inner spacers (col. 17 lines 14-15: 148) disposed between the source epitaxial layer and parts of the gate structure disposed between adjacent semiconductor channel structures and between the drain epitaxial layer and the parts of the gate structure, respectively (fig. 15: 148 disposed between each source/drain epitaxial region 150 and portions of 166), 
wherein: 
a bottom of the source epitaxial layer is separated from the bottom fin structure by a first dielectric layer and a bottom of the drain epitaxial layer is separated from the bottom fin structure by a second dielectric layer (col. 10 line 31, col. 11 lines 9-10 & fig. 15: bottoms of source/drain epitaxial regions 150 separated from 128 by portions of dielectric material layer 146), and 
the gate structure is in direct contact with an upper surface of the bottom fin structure and separates the first dielectric layer from the second dielectric layer (fig. 15: a portion of 166 in direct contact with 128 and separating first and second portions of 146).

Regarding claim 2, Frougier teaches the semiconductor device of claim 1, wherein the bottom fin structure includes a first groove below the source epitaxial layer and a second groove below the drain epitaxial layer (col. 13 lines 48-49, fig. 15: each source/drain epitaxial region 150 formed above grooves in 128 defined by separation regions RS and/or RL).

Regarding claim 3, Frougier teaches the semiconductor device of claim 2, wherein the first dielectric layer fills the first groove and is in contact with the source epitaxial layer, and the second dielectric layer fills the second groove and is in contact with the drain epitaxial layer (fig. 15: first and second portions of 146 fill grooves defined by regions RS/RL, and contact respective bottom surfaces of source/drain epitaxial regions 150).

Regarding claim 4, Frougier teaches the semiconductor device of claim 3, wherein a part of the first dielectric layer laterally penetrates into a part of the bottom fin structure under the gate structure (fig. 15: part of 146 laterally protrudes into upper portion of 128 and under spacer 124 of gate structure 120).

Regarding claim 5, Frougier teaches the semiconductor device of claim 2, wherein a side wall of each of the first groove and the second groove has a step (figs. 3 & 15 among others: bottoms of side walls of grooves defined by separation regions RL include a step shape).

Regarding claim 16, Frougier teaches a semiconductor device (fig. 15 & col. 12 line 62: IC structure 160), comprising:  
a bottom fin structure (fig. 3: fin-shaped transistor site 128) protruding from a substrate (col. 7 lines 52-54: 128 protrudes from substrate 102);
semiconductor channel structures (col. 6 line 30: semiconductor nanosheets 116 of nanosheet stack 114) vertically arranged directly above the bottom fin structure and extending in a first direction (fig. 15: 116 stacked vertically above 128), each of which has a channel region (implicit: semiconductor nanosheets 116 of nanosheet stack 114 form channels of IC structure 160);
a gate structure (col. 14 line 48: gate structure 120, including work function metal 166) disposed around the channel region and disposed directly above the bottom fin structure (fig. 15: portions of 166 disposed around 116 and disposed directly above 128); and 
a source epitaxial layer and a drain epitaxial layer (col. 12 line 43: source/drain epitaxial regions 150), connected to ends of the semiconductor channel structures, respectively (fig. 15: 150 connected to each end of semiconductor nanosheets 116);
wherein: 
a bottom of the source epitaxial layer is separated from the bottom fin structure by a first dielectric layer and a bottom of the drain epitaxial layer is separated from the bottom fin structure by a second dielectric layer (col. 10 line 31, col. 11 lines 9-10 & fig. 15: bottoms of source/drain epitaxial regions 150 separated from 128 by portions of dielectric material layer 146), and
the gate structure is in direct contact with an upper surface of the bottom fin structure so that the first dielectric layer is separated from the second dielectric layer by the gate structure and the bottom fin structure (fig. 15: a portion of 166 in direct contact with 128 and separating first and second portions of 146).

Regarding claim 17, Frougier teaches the semiconductor device of claim 16, wherein an upper surface of the fin structure below the source epitaxial layer and in contact with the first dielectric layer has a groove (col. 13 lines 48-49, fig. 15: source/drain epitaxial region 150 formed above grooves in 128 defined by separation regions RS and/or RL).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Frougier as applied to claim 1 above, and further in view of Suh et al. (PG Pub. No. US 2017/0365604 A1).
Regarding claim 6, Frougier teaches the semiconductor device of claim 1, further comprising: 
an interlayer dielectric (ILD) layer (col. 13 line 2: insulator 162) covering the source/drain epitaxial layer (fig. 15: 162 covers 150), 
wherein the first and second dielectric layers are made of a different material than the ILD layer (figs. 11 and 15: 162 formed independently of 146, and therefore meets the broadest reasonable interpretation of “a different material”).
Frougier further teaches forming shallow trench isolation structures (col. 9 line 64: STI trenches).
Frougier does not teach the semiconductor device further comprising an isolation insulating layer, comprising different material than the first and second dielectric layers, in which the bottom fin structure is embedded.
Suh teaches a semiconductor device (fig. 23) including a bottom fin structure (FA and/or FB, similar to 128 of Frougier), an isolation insulating layer (¶ 0029: STI 114) in which the bottom fin structure is embedded (fig. 23: FA and/or FB embedded in 114).  Suh further teaches the isolation insulating layer is formed before forming source/drain regions or an overlying ILD layer (fig. 4A).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Frougier to include the isolation insulating layer of Suh, as a means to electrically isolate active fins of adjacent device regions, providing a means to manufacture integrated circuit devices with increased circuit density (Suh, ¶ 0146 & Frougier, col. 1 line 34).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, the isolation insulating layer of Suh could be combined with the semiconductor device of Frougier, with no change in their respective functions.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Frougier as applied to claim 1 above, and further in view of Tsai et al. (PG Pub. No. US 2013/0043511 A1).
Regarding claim 7, Frougier teaches the semiconductor device of claim 1, comprising first and second dielectric layers (146).  Frougier further teaches semiconductor FET devices include doped source/drain epitaxial regions (col. 1 lines 22-23).
Frougier does not teach wherein the first and second dielectric layers are made of SiCO or SiOCN.
Tsai teaches an epitaxial source/drain (¶ 0047 & fig. 3E: 330a, corresponding to 150 of Frougier) formed over a substrate (301, corresponding to 102 of Frougier), wherein a dielectric layer made of SiCO (¶¶ 0022, 0045: 325a, comprising silicon oxycarbide) is disposed between the epitaxial source/drain and the substrate (fig. 3E among others: 325a disposed between 330a and 301).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the dielectric layer of Frougier with SiCO, as a means to partially and/or completely reduce the diffusion of epitaxial source/drain dopants into the substrate (Tsai, ¶ 0022), maintaining doping concentration in the source/drain regions of Frougier.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the material of Tsai is suitable to provide the insulative property of Frougier.

Regarding claim 8, Frougier in view of Tsai teaches the semiconductor device of claim 7, wherein the inner spacers are made of a same material as the dielectric layer (Frougier, col. 11 line 27 and Tsai, ¶ 0022: both 325 of Tsai and 148 of Frougier comprise insulative nitride-containing material, meeting the broadest reasonable interpretation of “a same material”).

Claims 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Frougier in view of Suh.
Regarding claim 9, Frougier teaches a semiconductor device (fig. 15 & col. 12 line 62: IC structure 160), comprising: 
a first group of semiconductor channel structures (col. 6 lines 30: first group of semiconductor nanosheets 116 of first nanosheet stack 114) vertically arranged above a first fin structure (fig. 15: semiconductor nanosheets 116 vertically arranged above first fin structure 128), each of which has a channel region (semiconductor nanosheets 116 of nanosheet stack 114 form channels of IC structure 160); 
a first gate structure (col. 14 line 48: first gate structure 120, including work function metal 166) disposed around the channel region of each of the first group of semiconductor channel structures (fig. 15: 166 disposed around each 116), 
a first source epitaxial layer and a first drain epitaxial layer (col. 12 line 43: first source/drain epitaxial regions 150), connected to ends of the semiconductor channel structures of the first group and disposed above the first fin structure (fig. 15: 150 connected to each end of semiconductor nanosheets 116 above first fin structure 128), respectively, 
a second group of semiconductor channel structures vertically arranged above a second fin structure, each of which has a channel region (col. 6 lines 30: second group of semiconductor nanosheets 116 of second nanosheet stack 114 vertically arranged above second fin structure 128); and
a second source epitaxial layer and a second drain epitaxial layer (col. 12 line 43: second source/drain epitaxial regions 150), connected to ends of the semiconductor channel structures of the second group and disposed above the second fin structure, respectively (fig. 15: second 150 regions connected to each end of second semiconductor nanosheets 116 above second fin structure 128),
 wherein: 
the first fin structure is adjacent to the second fin structure (fig. 15: first fin 128 disposed adjacent to second 128), 
a bottom of the first source epitaxial layer and a bottom of the first drain epitaxial layer are separated from the first fin structure by a first dielectric layer, respectively (col. 10 line 31, col. 11 lines 9-10 & fig. 15: bottoms of first source/drain epitaxial regions 150 separated from first 128 by a first portion of dielectric material layer 146),
a bottom of the second source epitaxial layer and a bottom of the second drain epitaxial layer are separated from the second fin structure by a second dielectric layer, respectively (col. 10 line 31, col. 11 lines 9-10 & fig. 15: bottoms of second source/drain epitaxial regions 150 separated from second fin structure 128 by a second portion of dielectric material layer 146), and 
the first gate structure is in direct contact with an upper surface of the first fin structure and separates the first dielectric layer below the first source epitaxial layer from the first dielectric layer disposed below the first drain epitaxial layer (fig. 15: a portion of 166 in direct contact with upper surface of first fin structure 128 and separating first portions of 146).
Frougier further teaches forming shallow trench isolation structures (col. 9 line 64: STI trenches).
Frougier does not teach the semiconductor device further comprising an isolation insulating layer interposed between the first and second fin structures.
Suh teaches a semiconductor device (fig. 23) including bottom fin structures (FA and FB, similar to 128 of Frougier), an isolation insulating layer (¶ 0029: STI 114) interposed between the bottom fin structures (fig. 23: FA and FB embedded in 114).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Frougier to include the isolation insulating layer of Suh, as a means to electrically isolate active fins of adjacent device regions, providing a means to manufacture integrated circuit devices with increased circuit density (Suh, ¶ 0146 & Frougier, col. 1 line 34).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, the isolation insulating layer of Suh could be combined with the semiconductor device of Frougier, with no change in their respective functions.

Regarding claim 10, Frougier in view of Suh teaches the semiconductor device of claim 9, further comprising a second gate structure disposed around the channel region of each of the second group of semiconductor channel structures (Frougier, fig. 15: second gate structure 120 including portion 166 disposed around second set of nanosheets 116), wherein the second gate structure is in direct contact with an upper surface of the second fin structure (Frougier, fig. 15: second gate structure 120 in direct contact with upper surface of second fin structure 128) and separates the second dielectric layer below the second source epitaxial layer from the second dielectric layer disposed below the second drain epitaxial layer (Frougier, fig. 15: second gate structure 120 separates portions of 146 disposed below second source/drain epitaxial regions 150).

Regarding claim 11, Frougier in view of Suh teaches the semiconductor device of claim 9, wherein the first source/drain epitaxial layer is separated from the second source/drain epitaxial layer (Frougier, fig. 15: source/drain epitaxial layer 150 of a first device 160 is laterally separated from a source/drain epitaxial layer 150 of a second device 160).

Regarding claim 12, Frougier in view of Suh teaches the semiconductor device of claim 9, wherein one of the first source or drain epitaxial layers is connected to one of the second source or drain epitaxial layers (Frougier, fig. 15: source/drain epitaxial layer 150 of a first device 160 is electrically connected to a source/drain epitaxial layer 150 of a second device 160).

Regarding claim 13, Frougier in view of Suh teaches the semiconductor device of claim 9, further comprising: 
an interlayer dielectric (ILD) layer (col. 13 line 2: insulator 162), wherein the first and second dielectric layers are made of a different material than the isolation insulating layer and the ILD layer.  Suh teaches isolation insulating layer 114 is formed before forming source/drain regions or an overlying ILD layer, as seen in figs. 4A, 9 and 18.  Furthermore, Frougier teaches 162 formed independently of 146, as seen in figs. 11 and 15.  Therefore, the combination of Frougier and Suh  meets the broadest reasonable interpretation of “first and second dielectric layers are made of a different material than the isolation insulating layer and the ILD layer”).

Regarding claim 15, Frougier in view of Suh teaches the semiconductor device of claim 13, wherein the first and second dielectric layers are made of silicon oxide or silicon nitride (Frougier, col. 11 lines 6-8: 146 comprises deposited SiO2).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Frougier in view of Suh as applied to claim 13 above, and further in view of Tsai.
Regarding claim 14, Frougier in view of Suh teaches the semiconductor device of claim 13, comprising first and second dielectric layers (Frougier, 146).
Frougier in view of Suh does not teach wherein the first and second dielectric layers are made of SiCO or SiOCN.
Tsai teaches an epitaxial source/drain (¶ 0047 & fig. 3E: 330a, corresponding to 150 of Frougier) formed over a substrate (301, corresponding to 102 of Frougier), wherein a dielectric layer made of SiCO (¶¶ 0022, 0045: 325a, comprising silicon oxycarbide) is disposed between the epitaxial source/drain and the substrate (fig. 3E among others: 325a disposed between 330a and 301).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the dielectric layer of Frougier in view of Suh with SiCO, as a means to partially and/or completely reduce the diffusion of epitaxial source/drain dopants into the substrate (Tsai, ¶ 0022).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the material of Tsai is suitable to provide the insulative property of Frougier.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frougier as applied to claim 17 above, and further in view of Guo et al. (PG Pub. No. US 2018/0358465 A1).
Regarding claims 18-20, Frougier teaches the semiconductor device of claim 17, comprising a groove in a fin structure.  Frougier further teaches optimization of integrated circuit operating speeds (col. 1 lines 33-37).
Frougier does not teach
wherein, in a cross section defined by the first direction and a vertical direction, the groove has a middle portion of which width is larger than widths of a bottom portion and upper portion of the groove (as recited in claim 18), 
wherein, in a cross section defined by the first direction and a vertical direction, a width of the groove, from a bottom to a top, increases, decreases, increases and then decreases (as recited in claim 19), or 
wherein the groove includes a (111) crystal facet of Si (as recited in claim 20).
Guo teaches a semiconductor device (fig. 12) including an epitaxial source and an epitaxial drain (¶ 0049: 46, similar to source and drain epitaxial layers 150 of Frougier) formed in grooves (figs. 11-12: 46 formed in grooved cavities 32) of a fin structure (¶ 0024: 16, similar to 128 of Frougier), and a channel length direction (lateral direction of fig. 12, similar to first direction of Frougier), 
wherein, in a cross section defined by the channel length direction and a vertical direction, the groove has a middle portion of which width is larger than widths of a bottom portion and upper portion of the groove (fig. 11: 32 has a middle portion of which width is larger than widths of a bottom portion and upper portion of 32),
wherein, in a cross section defined by the first direction and a vertical direction, a width of the groove, from a bottom to a top, increases, decreases, increases and then decreases (fig. 11: 32 has a top-to-bottom width which increases, decreases, increases and then decreases), and 
wherein the groove includes a (111) crystal facet of Si (¶¶ 0052-0053: top region 56 of cavity 32 includes an intersection of 111 faceted surfaces).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the groove of Frougier with the shape of Guo, as a means to provide channel strain enhancement (Guo, ¶ 0003), enhancing the operating speed of the device (Guo ¶ 0062).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894